Crosby, J.
This is a bill in equity for an accounting between partners. The case was referred to a master who found that in July, 1919, the parties agreed to arrange for a series of concerts to be given by one Madame Klaussen, a Swedish singer, provided her services could be secured at a price and under condi*235tians satisfactory to them; that later she was engaged to sing at eight concerts in New England to be given during the last two weeks of March, 1920, for $2,000; that the concerts were given in eight New England cities; and that the parties to the contract were to share equally in the profits and losses resulting from the enterprise.
He further found that it was agreed between the plaintiff and the defendant, if they could secure the services of Madame Klaussen for any concert or concerts in New England to be given during April or May, 1920, at a price and in places satisfactory to them, that such concerts should be given under their joint management, and the profits and losses thereof should be divided equally; that in accordance with this agreement the plaintiff engaged a hall in Hartford, Connecticut, for the purpose of giving a concert on the evening of April 13, 1920, which arrangement was made with the knowledge and consent of the defendant.
The master also found that on March 28, 1920, after the last of the eight concerts had been given, in Bridgeport, Connecticut, the parties had an interview at which the plaintiff paid the defendant $500 on account of his share of the profits to date, and that after the money was paid the defendant told the plaintiff “that he was through with the plaintiff and would not go on with the concert ... in Hartford, on April 13, 1920. The plaintiff thereupon stated that if the defendant would not give the said concert jointly with him as agreed, he, the plaintiff, would manage the concert himself. They then arranged to meet a few days later and settle up in full for all the eight concerts.” The next day the defendant sent the plaintiff a telegram stating that after the settlement for the eight concerts, their relations would be at an end and that he would “run Hartford” by himself. He then engaged Madame Klaussen to sing at a concert in Hartford on April 11, 1920, and it was given on that date by the defendant independently of the plaintiff. The concert arranged by the plaintiff for April 13, 1920, was not given.
The master found that the eight concerts ending on March 28, 1920, resulted in a loss after the payment of expenses, and that excluding the net proceeds of the Hartford concert the plaintiff is indebted to the defendant upon an accounting in the sum of $104.37.
*236After confirmation of the master’s report, the case was heard by a judge of the Superior Court who found that it was a fair inference from the facts found by the master that at the conference of the parties in Bridgeport, the plaintiff assented to the termination of the partnership “and then announced that he should go forward with a concert at Hartford on his own account, not that he should hold the defendant to the presentation of the concert as unfinished partnership business;” that the defendant was entitled to give the concert in Hartford on his own account; and ordered a final decree to be entered for the sum of $104.37 with interest from the date of the filing of the bill.
It is plain that if the contract of partnership was terminated as a result of the conference on March 28, 1920, in Bridgeport, the plaintiff was not entitled to an accounting of the proceeds of the last concert given in Hartford.
As we are unable to say that the inferences of fact drawn by the judge from the facts found by the master are plainly wrong, they must stand. American Circular Loom Co. v. Wilson, 198 Mass. 182, 200. Reardon v. Reardon, 225 Mass. 255, 257.

Decree affirmed with costs of the appeal.